By the Court,

Savage, Ch. J.
The note was properly received in evidence, although not specified in the bill of particulars. The use of a bill of particulars is to apprise a party of the specific demands of his adversary when the pleadings are general and leave uncertain what is particularly demanded either in a declaration of notice of set off; and has no application whatever when the demand is specifically set forth in the- pleadings: The charges for the services of the student of the plaintiffs, who were physicians and sur*201geons, were proper. The statute prohibiting the recovery of fees by unliscenced physicians does not prevent the recovery for such services ; it is a recovery by the masters, who are licenced physicians, for services rendered by the servant, On neither ground was the relator entitled to succeed m ms motion to set aside the report. The mandamus is denied.